Per Curiam.
Under the 15th section of our statute of frauds, (sess. 10. c. 44.) and which is the same as the 17th section of the x ' English statute, ho contract for the sale of goods, unless there be a delivery of part, or earnest given, or a note or memorandum ™ writing, is valid. Here is neither; and as the price of the 100 barrels of apples is presumed to have been above 25 dollars, * a a this case was clearly within the statute of frauds. The statute applies as well to executory as to other contracts; and the decisions of the English courts, on this point, in Rondeau v. Wyatt, (2 II. Bl. 63.) and in Cooper v. Elston, (7 Term Rep. 14.) contain the sound and just construction of the statute.
Judgment reversed.